United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2261
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                               Antonio Jose Alonzo

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of North Dakota - Fargo
                                  ____________

                           Submitted: January 24, 2018
                             Filed: January 29, 2018
                                  [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

     Antonio Jose Alonzo appeals from the district court’s1 order denying his
motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). Following de novo

      1
       The Honorable Ralph R. Erickson, then United States District Judge for the
District of North Dakota, now United States Circuit Judge.
review, we agree with the district court that Alonzo was ineligible for the requested
sentence reduction based on an amendment to the United States Sentencing
Guidelines because his original sentence was derived from the applicable statutory
minimum. See United States v. Moore, 734 F.3d 836, 837-38 (8th Cir. 2013). We
affirm the judgment and grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-